Citation Nr: 9904416	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to an increased disability evaluation for 
coronary artery disease, status post coronary artery 
bypass graft and hypertension, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1965 to 
September 1965, November 1965 to November 1968 and from March 
1976 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1994, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant offered testimony 
concerning numerous issues at his videoconference hearing 
conducted in August 1998.  However, review of the record 
reveals that the appellant perfected his appeal only with 
respect to the issues of entitlement to service connection 
for a right shoulder disability and post traumatic stress 
disorder (PTSD) as well as entitlement to an increased 
disability evaluation for coronary artery disease, status 
post coronary artery bypass graft and hypertension.  In 
September 1997, the RO granted service connection for PTSD.  
Accordingly, the appeal with respect to the claim for service 
connection for PTSD is deemed to have been satisfied.  See 
Grantham v. Brown, 114 F3rd 1156 (1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200.  The issues of entitlement 
to service connection for bilateral hearing loss, sinusitis, 
bronchitis, anemia, a left ankle disorder and a skin 
disability due to Agent Orange exposure as well as 
entitlement to increased disability evaluations for scar, 
donor site for removal of saphenous vein for coronary artery 
bypass graft, gastroesophageal reflux disease and tinea 
versicolor, not mentioned on the appellant's VA Form 9, 
substantive appeal, dated September 18, 1995, are referred to 
the RO for appropriate action.  See 38 C.F.R. § 20.202 
(1998).

The issue of entitlement to an increased disability 
evaluation for coronary artery disease, status post coronary 
artery bypass graft and hypertension is the subject of the 
remand immediately following this decision.

FINDING OF FACT

There is no competent evidence of record to establish the 
presence of a chronic right shoulder disorder which is 
related to the appellant's service.


CONCLUSION OF LAW

The claim for service connection for a right shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Veterans 
Appeals (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
(West 1991) generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996), 
aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), 
cert. denied, 66 U.S.L.W. 3799 (June 22, 1998) (expressly 
adopting the definition of well-grounded claim set forth in 
Caluza, supra), Heuer and Grottveit, both supra.  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  For the purpose of determining whether a claim 
is well grounded, the evidence in support of the claim is 
presumed credible.  See Robinette, 8 Vet. App. at 76; Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  This rule does not 
mean that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, etc., in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See also 
Savage v. Gober, 10 Vet. App. 489 (1997).

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
a right shoulder disorder.  While the service medical records 
reflect that the appellant was seen on several occasions for 
right shoulder complaints, indicated to be the result of an 
injury incurred in a parachute jump, a diagnosis of a chronic 
right shoulder disorder was not reported.  Medical Board 
examination in April 1990 as well as service separation 
examination in July 1992 noted no physical findings of a 
right shoulder disorder.  Although a diagnosis of residuals 
of a right shoulder injury was noted on VA examination in 
April 1994, on physical examination there was no swelling or 
tenderness and the right shoulder range of motion was forward 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
Furthermore, the appellant testified at his hearing that his 
right shoulder would hurt for approximately one week and then 
the pain would go away.  He indicated that he had not been 
placed on a physical profile during service and that he was 
not receiving any current treatment.  The remainder of the 
evidence of record fails to document a diagnosis of a chronic 
right shoulder disability.  

The appellant's reports of right shoulder pain are noted; 
however, pain alone without competent evidence of an 
underlying pathological process or disease entity is a 
symptom and not a disability for compensation purposes.  
Accordingly, in the absence of competent medical evidence of 
a current right shoulder disability, the appellant's petition 
for service connection for a right shoulder disability fails 
to meet the first requirement of a well grounded claim.  See 
Caluza, supra.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
a right shoulder disability associated with an incident 
during his period of active duty are inherently incredible 
when viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), he is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to his 
period of active duty.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to service because 
his current diagnosis and its relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992)  Littke v. Derwinski, 1 Vet. App. 
90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim for service connection for a right 
shoulder disorder not well grounded, the claim is denied.

REMAND

Review of the record reveals that the appellant is seeking an 
increased disability evaluation for coronary artery disease, 
status post coronary artery bypass graft with hypertension.  
During the pendency of this appeal, the regulations and 
schedular criteria for the evaluation of cardiovascular 
disorders was amended effective January 12th, 1998.  The 
purpose of these amendments was to ensure that the VA's 
Schedule for Rating Disabilities uses current medical 
terminology and unambiguous criteria, and that it reflects 
medical advances that have occurred since the last review.  

The Court, in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), stated that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  The 
veteran must be evaluated under the more favorable of the two 
criteria.  Pursuant to VAOPGCPREC 11-97, where a regulation 
is amended during the pendency of an appeal to the Board, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply the more favorable 
provision.  See also Dudnick v. Brown, 9 Vet.App. 397 
(1996)(per curiam).  In order to ensure due process with 
respect to the appellant's claim, the RO must have an 
opportunity to consider the appellant's disabilities under 
the new regulations.

Consequently, in light of the above, and the fact that the 
appellant has not been examined by VA for compensation 
purposes for his cardiovascular disorder since 1994, a 
contemporary VA examination, in accordance with the newly 
implemented diagnostic criteria, is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the appellant's 
claim while the case is in remand status.  
Quarles v. Derwinski, 3 Vet.App. 129 
(1992).

2.  The appellant should be accorded an 
examination by a VA cardiologist to 
determine the current nature and extent 
of the coronary artery disease, status 
post coronary artery bypass graft with 
hypertension.  The report of examination 
should include a detailed account of all 
manifestations of heart and 
cardiovascular pathology found to be 
present.  All necessary studies and tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should specify whether more than 
light manual work would be precluded.  
Metabolic equivalent workloads should be 
measured.  The examiner should provide a 
classification under the New York State 
Heart Association guidelines, or under 
the 1994 Revisions to Classification of 
Functional Capacity and Objective 
Assessment of Patients with Diseases of 
the Heart, published by the American 
Heart Association.  The claims folder 
must be made available and reviewed by 
the examiner prior to the examination.  
The examiner should provide a 
comprehensive report and complete 
rationale for all conclusions reached.

3.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  If 
the examination report fails to include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The RO should evaluate and 
readjudicate the appellant's claim for an 
increased evaluation for coronary artery 
disease, status post coronary artery 
bypass graft with hypertension with 
consideration of the revised regulations 
for evaluating cardiovascular disorders 
which became effective in January 1998.  
The RO and the appellant are reminded 
that, where a law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 
1 Vet. App. 308, 312 (1991).  

If the benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

